NELSON, Circuit Justice.
I have examined the pleadings and proofs in this case, and entirely concur in the very able opinion delivered by the learned district judge in the court below, and in all the views there taken by him, and in the conclusions at which he arrived.
It would be a work of supex'erogation on my part to go over the case again. The proofs are clear and decisive, that the collision occurred through the failure of the mate and tbe hands on board of the Northern Indiana to properly observe the familiar nautical rules, in the navigation of their vessel, on the occasion and under the circumstances when the collision occurred, and especially through their not having a proper look-out at the time. If there had been one, there is nothing in the case to excite a reasonable doubt that the collision would have been avoided. If it could not have been, the navigation of Lake Erie must be perilous indeed; so much so as to put at fault all the safeguards that skill and experience have constructed to prevent these marine disasters. Decree affirmed.